Title: From George Washington to John Jay, 11 May 1789
From: Washington, George
To: Jay, John



Dear Sir,
New-York May 11th 1789.

A few days ago I was conversing with you on the points contained in the enclosed queries, when a Gentleman coming in put an end to the conversation.
As it is my earnest wish to adopt such a line of conduct as shall be judged most likely to secure essentials without being exposed more than is unavoidable to the charge of too much reserve on the one hand, or too much familiarity on the other, I would be much obliged to you for considering and returning the enclosed with your sentiments thereon as soon as you can make it convenient to yourself. With great and sincere regard, I am &ca

G: Washington.

